Lawrence, J.
These actions being brought to set aside an assignment for the benefit of creditors on the ground that it was made to hinder, delay, and defraud the assignor’s creditors, and it appearing that the assigned property consists in part of real estate situate within the county of Erie, it is, within the meaning of the Code of Civil Procedure, § 982, a local action, as it is an action to annul a title and to affect an estate in real property. Such action, therefore, must be tried in the county where the real estate, or some part thereof, is situated (see Acker v. Leland, 96 N. Y., 383, 384).
It therefore results that the motion to change the venue in these cases must be granted, with $10 costs in each case to the defendants to abide the event.